Citation Nr: 0613668	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-32 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased disability rating for right 
knee disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for left 
knee disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
January 1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2002 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Hypertension was not present in service or manifested 
within one year of the veteran's discharge from service, nor 
is it etiologically related to service.  

2.  The veteran's right and left knee disabilities are each 
manifested by limitation of flexion; however, flexion is not 
limited to less than 45 degrees.

3.  Neither locking, instability, subluxation nor limitation 
of extension is present in either knee.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
duty, nor may it be presumed to have been incurred or 
aggravated during such service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

2.  The criteria for a rating in excess of 10 percent for the 
veteran's right knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 
5260, 5261 (2005).  

3.  The criteria for a rating in excess of 10 percent for the 
veteran's left knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 
5260, 5261 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.   Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran was provided notice required by the VCAA and the 
implementing regulation in a letter mailed in March 2002, 
prior to the RO's initial adjudication of the claims.  
Although the originating agency has not specifically 
requested the veteran to submit all pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  After notice was provided, the veteran was 
afforded ample time to submit and identify pertinent 
evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date or 
disability evaluation for hypertension or an effective date 
for an increased rating, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
neither service connection for hypertension nor higher 
disability evaluations for the veteran's service-connected 
right and left knee disabilities are warranted.  
Consequently, an effective date and disability evaluation for 
hypertension and an effective date for a higher disability 
evaluation for the veteran's knee disabilities will not be 
assigned, so there can be no possibility of any prejudice to 
the appellant in not notifying him of the evidence pertinent 
to those elements.

The record reflects that VA assisted the veteran by obtaining 
service medical records and post-service treatment records.  
In addition, he has been afforded appropriate examinations.  
Neither the veteran nor his representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such available evidence.  In sum, the Board is satisfied that 
VA has complied with the duty to assist provisions of the 
VCAA and the implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.


Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests hypertension 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The veteran contends that service connection is warranted for 
hypertension because it was initially manifested shortly 
after his separation from active duty.  This contention is 
totally unsubstantiated by the record.  Service medical 
records do not show that the veteran was found to have 
hypertension or even that the presence of hypertension was 
suspected.  

In support of his claim, the veteran cites to blood pressure 
readings of 152/90 in February 1978, and 146/90 in March 
1978.  However, the medical evidence shows that hypertension 
was not diagnosed on either occasion.  Subsequent private 
outpatient treatment records dated in 2001 show that the 
veteran had a history of hypertension for years and that he 
was taking medication.  However, these records do not show 
that the veteran had been diagnosed with hypertension within 
one year following his discharge from service or that his 
hypertension is etiologically related to service.  

In essence, the evidence of the presence of hypertension 
within one year of the veteran's discharge from service or of 
a nexus between the hypertension and the veteran's military 
service is limited to the veteran's own statements.  This is 
not competent evidence because lay persons, such as the 
veteran, are not qualified to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that service connection 
is not in order for the veteran's hypertension.  In deciding 
this claim, the Board has considered the doctrine of 
reasonable doubt but has determined that it is not applicable 
to this claim because the preponderance of the evidence is 
against the claim.


Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Removal of the semilunar cartilage, if symptomatic, 
will be rated 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate, and a 30 percent evaluation is warranted if the 
knee or ankle disability is marked.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

The veteran contends that his bilateral knee disability has 
increased in severity.  He reports that he has constant pain 
and discomfort in both knees.  He also describes weakness, 
locking, and giving way in his knees.  He alleged in his 
August 2001 claim that "the swelling lasts forever."  He 
was unable to ride in a car for long periods of time, run, 
hike, or ski as he had in the past.  He has also reported 
difficulties with prolonged standing and using stairs as well 
as with bending or squatting.  

In support of his claims, the veteran has submitted several 
lay statements from family members and acquaintances 
attesting to his increasing knee pain, swelling, and 
stiffness.  His wife reported that he was more active in the 
past, but as the years pass, he is unable to do as much.  
Several coworkers have reported that the veteran's knees 
would give out causing him to stumble and fall.  One coworker 
noted that the veteran had instability when standing.  

Despite his complaints, the objective medical evidence 
consistently shows that the veteran does not have any 
limitation of extension of his either knee.  During a VA 
examination in June 2002, outpatient treatment in November 
2002, and VA examination in June 2003, he had extension to 0 
degrees.  Therefore, the Board concludes that a compensable 
rating is not warranted under Diagnostic Code 5261.  

Likewise, the medical evidence does not show that the veteran 
has limitation of flexion to less than the 45 degrees 
contemplated by a 10 percent evaluation.  While pain is noted 
in various outpatient reports, the veteran was noted to have 
130 degrees of motion bilaterally in June 2002 and November 
2002.  On VA examination in June 2003, right knee flexion was 
to 95 degrees with pain beginning at 90 degrees.  Left knee 
flexion was to 85 degrees with pain beginning at 80 degrees.  
While the veteran reported that flare-ups occurred 3 to 4 
times per week, the examiner noted that the veteran had no 
change in functional impairment of either knee after 
repeatedly flexing and extending and testing for pain, 
weakness, fatigability, and incoordination.  In addition, the 
examiner found no deformity, swelling, or atrophy of either 
knee.  

While the veteran had some functional impairment, he 
continued to work until June 2002 when he sustained a job-
related injury to his left arm.  Thus, even when all 
pertinent disability factors are considered, it is clear that 
the limitation of flexion of either knee does not more nearly 
approximate the limitation to 30 degrees required for a 
higher evaluation.  

The Board notes that the veteran was found to have no history 
of dislocation or subluxation during examination in June 
2002.  Similar findings were noted during examination in June 
2003.  While the veteran wore braces on both knees and walked 
with a cane and slow gait, the examiner noted that the medial 
collateral, lateral collateral, anterior cruciate, and 
posterior cruciate ligaments were all stable and normal.  
Likewise, the veteran's outpatient treatment records contain 
no evidence of instability or subluxation.  Therefore, the 
Board concludes that the preponderance of the evidence 
establishes that the veteran does not have lateral 
instability or subluxation of the either knee.  Accordingly, 
a compensable evaluation is not warranted under Diagnostic 
Code 5257.  

Notwithstanding the veteran's contention that his knee locks, 
there is no objective evidence of dislocated semilunar 
cartilage or locking of either knee.  Therefore, the 
disability does not warrant a 20 percent rating under 
Diagnostic Code 5258.  Finally, the Board notes that there is 
no impairment of either tibia or fibula, so Diagnostic Code 
5262 is not for application.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to grant either 
claim.


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hypertension is denied.

An increased rating for a right knee disability is denied.

An increased rating for a left knee disability is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


